UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
ROBERT COHEN,                 )
                              )
               Plaintiff,     )
                              )
          v.                  ) Civil Action No. 14-754(EGS)
                              )
BOARD OF TRUSTEES OF THE      )
UNIVERSITY OF THE DISTRICT    )
OF COLUMBIA, et al.,          )
                              )
               Defendants.    )
______________________________)

                                 ORDER

     For the reasons stated in the accompanying Memorandum

Opinion it is hereby

     ORDERED that the defendants’ motion to dismiss the

plaintiff’s complaint as time-barred is DENIED; and it is

further

     ORDERED that the defendants’ motion to dismiss as to the

plaintiff’s five common law claims—trespass to chattel,

conversion, bailee indebtedness, negligence, and intentional

infliction of emotional distress—is GRANTED for failure to

exhaust administrative remedies; and it is further

     ORDERED that the defendants’ motion to dismiss the

plaintiff’s due process claim against the Board of Trustees of

the University of the District of Columbia pursuant to 42 U.S.C.

§ 1983 is DENIED because the plaintiff stated a claim that the
Sixth Master Agreement provides constitutionally insufficient

process; and it is further

     ORDERED that the defendants’ motion to dismiss the

plaintiff’s due process claim against individual defendants

Allen Sessoms and Graeme Baxter pursuant to 42 U.S.C. § 1983 is

DENIED because the plaintiff stated a claim that these

individual defendants implemented the plausibly constitutionally

insufficient Sixth Master Agreement; and it is further

     ORDERED that the defendants’ motion to dismiss the

plaintiff’s due process claim against individual defendant

Vernise Steadman pursuant to 42 U.S.C. § 1983 is GRANTED because

the plaintiff failed to state a claim; and it is further

     ORDERED that the defendants’ motion to dismiss the

plaintiff’s due process claim against the individual defendants

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971) is GRANTED because the plaintiff

failed to state a claim.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          April 24, 2018




                                2